Case 18-05190   Doc 33   Filed 04/24/19 Entered 04/24/19 16:12:11   Desc Main
                           Document     Page 1 of 6
Case 18-05190   Doc 33   Filed 04/24/19 Entered 04/24/19 16:12:11   Desc Main
                           Document     Page 2 of 6
Case 18-05190   Doc 33   Filed 04/24/19 Entered 04/24/19 16:12:11   Desc Main
                           Document     Page 3 of 6
Case 18-05190   Doc 33   Filed 04/24/19 Entered 04/24/19 16:12:11   Desc Main
                           Document     Page 4 of 6
Case 18-05190   Doc 33   Filed 04/24/19 Entered 04/24/19 16:12:11   Desc Main
                           Document     Page 5 of 6
Case 18-05190   Doc 33   Filed 04/24/19 Entered 04/24/19 16:12:11   Desc Main
                           Document     Page 6 of 6
